Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a jewelry closure device comprising a first arm comprising a first side, a second opposing side and a locking receptacle.  Wherein, the locking receptacle comprises an opening that extends from the first side of the first arm at least partially through the first arm. The opening comprises a cross-section, a depth, a first side proximate the first side of the first arm and a second opposing side.  Wherein, the second opposing side is closer to the second side of the first arm than the first side of the opening. A set of precast wires disposed across the cross-section of the opening in the first arm.  A first area disposed between the set of precast wires and the first side of the opening; and, a second area disposed between the set of precast wires and the second side of the opening. The a second arm capable of coupling with the first arm.  Wherein, the second arm comprises a locking pin with at least one pinhead disposed proximate an end of the locking pin.  Wherein, at least one wire of the set of precast wires is configured to deflect when at least one of the pinheads of the locking pin is pushed at least partially through the opening of the locking receptacle to allow the locking pin to be disposed in the second area of the first arm such that the first arm and the second arm are coupled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677